Citation Nr: 0323636	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  96-10 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a right 
ankle injury.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from June 1965 to 
June 1967.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from an April 1994 rating decision by the 
Department of Veterans Affairs (VA) Los Angeles, CA., 
Regional Office (RO).  In January 1999, the appeal was 
remanded for additional development.  

The appellant's claim originally included the issue of 
entitlement to service connection for a back disorder.  
Following the January 1999 Remand, the RO, in a March 2003 
rating decision, granted service connection for degenerative 
disc disease of the lumbar spine and assigned a 20 percent 
rating.  The appellant has not filed a notice of disagreement 
with the 20 percent rating awarded for his service-connected 
back disability.  


FINDING OF FACT

A right ankle sprain in service was acute and transitory and 
unrelated to current right ankle disability, diagnosed as 
Achilles tendonitis and a retrocalcaneal spur, which were 
first manifested many years after service.  


CONCLUSION OF LAW

Chronic residuals of a right ankle injury were not incurred 
or aggravated in military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2002).  




REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  In the present 
case, the appellant has been notified in the April 1994 
rating decision, the May 1995 statement of the case, and the 
December 1995 and May 2003 supplemental statements of the 
case of the evidence necessary to substantiate his claim for 
service connection for residuals of a right ankle injury, and 
of the applicable laws and regulations.  In July 2001, the RO 
sent the appellant notification about the VCAA, which 
informed him of what evidence was necessary from him in order 
for VA to grant his claim.  It informed him that it would 
assist in obtaining identified records, but that it was his 
duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  
Additionally, along with a copy of the April 1994 rating 
decision, the appellant was sent a VA Form 4107 explaining 
his rights in the VA claims process.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim(s).  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  The record 
shows that the RO has secured the appellant's service medical 
records and VA and private medical treatment records since 
service.  Further, in keeping with its duty to assist, VA 
provided the appellant with a fee basis orthopedic 
examination in December 2002.  The appellant has not 
identified any additional records that may still be 
outstanding.  The Board notes that the appellant presented 
testimony regarding his claim at an October 1995 Regional 
Office hearing and at a September 1998 Travel Board hearing.  

Accordingly, the Board finds that VA has satisfied its 
redefined duties to notify and assist in the present case.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate a 
blind, unquestioning adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

The appellant asserts that he has residual disability from a 
right ankle injury he sustained during his military service.  

Service medical records show that the veteran was treated for 
a twisted ankle in June 1965 after falling in a hole.  There 
was no discoloring, and he was given an ACE bandage.  The 
appellant complained of continued right ankle swelling and 
painful motion in July 1965, at which time physical 
examination revealed a "tender talo-fibular leg" without 
tenderness in the right foot.  While an X-ray of the right 
ankle in July 1965 was negative, the ankle was casted.  In 
February 1966, the appellant was provided heat treatment and 
an ACE bandage for swelling in the right ankle from recent 
physical training.  Evaluation of the appellant's lower 
extremities at his June 1967 separation examination revealed 
normal findings.  A report of medical history at that 
examination indicated a history of foot trouble.  

At an October 1995 Regional Office hearing and a September 
1998 Travel Board hearing, the appellant provided testimony 
about his right ankle injury in service.  At the October 1995 
hearing, he indicated that he had sustained a fracture of the 
right ankle in February 1966 (during basic training).  At the 
September 1998 hearing, he reported that he had injured his 
right ankle in June 1965 (during basic training), which had 
required three days of hospitalization, casting of the ankle 
for two weeks, and pills to relieve the pain.  The appellant 
also submitted copies of pictures of a soldier with a cast on 
his right ankle at the September 1998 hearing.  

Postservice VA and private medical records show that the 
appellant received VA treatment between October 2001 and May 
2002 for left heel pain.  Diagnoses in October and November 
2001 were calcaneal spur times two and Achilles tendonitis.  

In December 2002, the appellant underwent a fee-basis 
orthopedic examination by the Canyon Medical Group.  He 
complained of right ankle pain in the area of the Achilles 
tendon just above the heel, extending a short distance up the 
leg.  An X-ray of the right ankle showed bone exostoses from 
the anterior portion of the calcaneous that was considered 
consistent with a heel spur, and at the posterior aspect of 
the calcaneous extending into the attachment of the Achilles 
tendon that was considered consistent with a retrocalcaneal 
spur.  The diagnoses included right Achilles tendonitis with 
retrocalcaneal spur, which the physician opined were not 
related to the right ankle sprain documented in service.  He 
noted that although the appellant described his service 
injury as a broken right ankle the service medical records, 
including an X-ray taken of the ankle at the time of the 
injury, did not substantiate such a finding.  The physician 
stated that he believed the etiology of the appellant's 
Achilles tendonitis and retrocalcaneal spur in his right 
ankle were secondary to the passage of time, and that there 
was no specific indication of any service connection.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110.  Regulations also provide that 
service connection may be established where all the evidence 
of record, including that pertinent to service, demonstrates 
that the veteran's current disability was incurred in 
service.  38 C.F.R. § 3.303(d).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then showing of continuity after 
discharge is required to support the claim. 38 C.F.R. 
§ 3.303(b).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

As noted previously, in order for service connection to be 
granted, there must be a showing that the appellant currently 
has a disability or disorder etiologically linked, through 
medical evidence, to his military service or an incident 
therein.  While the evidence shows that the appellant was 
treated for right ankle sprains during service, and that he 
now has right Achilles tendonitis with retrocalcaneal spur, 
he has presented no competent evidence that links his current 
disability to service.  The separation examination was 
normal, with no signs of chronic ankle disability.  Because 
of the absence of medical evidence of right ankle disability 
for many years after service, the Board finds that the right 
ankle sprain in service resolved without residuals.  
Furthermore, the physician who examined the appellant's right 
ankle in December 2002, after reviewing the claims file, 
opined that the Achilles tendonitis and retrocalcaneal spur 
in the appellant's right ankle were not related to the right 
ankle sprain documented in service.  

While the appellant has offered his own arguments and 
testimony to the effect that he believes he has residuals of 
a right ankle injury sustained during his military service, 
he has not shown, nor claimed, that he is a medical expert, 
capable of rendering medical opinions.  Therefore, his 
opinion is insufficient to demonstrate that he has right 
ankle disability that may be attributable to any incident or 
injury in service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

In determining whether service connection is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  For 
the reasons and bases provided above, the evidence in this 
case preponderates against the claim for service connection 
for residuals of a right ankle injury.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule.  The appellant's claim is 
therefore denied.  


ORDER

Service connection for residuals of a right ankle injury is 
denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

